Exhibit 10.1

THIS SUBSCRIPTION AGREEMENT DOES NOT CONSTITUTE AN OFFER TO SELL OR THE
SOLICITATION OF AN OFFER TO BUY ANY OF THE SECURITIES REFERRED TO HEREIN. A
COMPLETED, SIGNED COPY HEREOF, TOGETHER WITH A COMPLETED PROSPECTIVE INVESTOR
QUESTIONNAIRE, MUST BE RETURNED TO THE COMPANY BY NO LATER THAN 5:00 P.M.,
P.S.T., ON MAY 16, 2007 (UNLESS THIS OFFERING IS EXTENDED BY THE COMPANY), BY
EACH PERSON WHO DESIRES TO SUBSCRIBE TO PURCHASE ANY OF THE UNITS REFERRED TO
HEREIN.

SUBSCRIPTION AGREEMENT

Arrowhead Research Corporation

201 South Lake Street, Suite 703

Pasadena, CA 91101

Re: Prospective Sale and Purchase of Units

Gentlemen:

The undersigned (the “Investor”), by signing the Signature Page attached hereto,
hereby irrevocably tenders this subscription and applies to purchase that number
of Units, at a purchase price per Unit equal to $5.78, and Warrant coverage of
25%, each Warrant exercisable to purchase additional shares, at an exercise
price per share equal to $7.06. The Warrant will be exercisable six months and
one day after the closing date of the Offering and will expire on the tenth
anniversary of the date of issue. The Warrants can be redeemed on or after the
first anniversary of the closing of the offering, at Arrowhead Research
Corporation’s (the “Company”) option, in whole, but not in part, upon 30 days’
prior written notice, at a price of $0.001 per Warrant, provided that the
closing bid price on the Nasdaq Capital Market for a share of common stock,
$0.001 par value per share (the “Common Stock”), of the Company for 20
consecutive trading days ending not more than 15 days prior to the date of the
redemption notice, equals or exceeds the exercise price plus 20%. Holders will
be required to exercise their Warrants within 30 days or accept the $0.001 per
Warrant redemption price. Payment for the purchase price for the Units
subscribed to be purchased, in the aggregate amount set forth on the Signature
Page, will be made promptly after receipt by the undersigned’s custodian of the
certificates representing the Common Stock and the Warrants purchased hereby.

The undersigned hereby acknowledges receipt of a copy of the Summary of the
Offering dated May 7, 2007 (the “Term Sheet”) which relates to and describes the
terms and conditions of the offer and sale of the Units.

At the Closing, the Company will sell to the Investor, and the Investor will
purchase from the Company, upon the terms and conditions hereinafter set forth,
the number of Units set forth on the Signature Page attached hereto.

The completion of the purchase and sale of the shares of Common Stock and the
Warrants (the “Closing”) shall occur (the “Closing Date”) on May 21, 2007, or on
such other date and time as may be mutually agreed to between the Company and
the Investors, at the offices of the Company.

The Company’s obligation to issue the Units to the Investor shall be subject to
the following conditions, any one or more of which may be waived by the Company:
(a) completion of the purchases and sales under the Subscription Agreements with
the Investors; and (b) the accuracy of the representations and warranties made
by the Investors and the fulfillment of those undertakings of the Investors to
be fulfilled prior to the Closing.

Representations and Warranties of the Company. The Company hereby makes the
following representations and warranties to each Investor:

(a) Organization and Qualification. The Company and each subsidiary of the
Company (collectively, the “Subsidiaries”) is an entity duly incorporated or
otherwise organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or organization (as applicable), with the
requisite power and authority

 

1



--------------------------------------------------------------------------------

to own and use its properties and assets and to carry on its business as
currently conducted. Neither the Company nor any Subsidiary is in violation or
default of any of the provisions of its respective certificate or articles of
incorporation, bylaws or other organizational or charter documents. Each of the
Company and the Subsidiaries is duly qualified to conduct business and is in
good standing as a foreign corporation or other entity in each jurisdiction in
which the nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, would not have or reasonably be expected to result
in (i) a material adverse effect on the legality, validity or enforceability of
any Transaction Document, (ii) a material adverse effect on the results of
operations, assets, business, prospects or condition (financial or otherwise) of
the Company and the Subsidiaries, taken as a whole, or (iii) a material adverse
effect on the Company’s ability to perform in any material respect on a timely
basis its obligations under any Transaction Document (any of (i), (ii) or (iii),
a “Material Adverse Effect”).

(b) Authorization; Enforcement. The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
the Subscription Agreement, the Warrants and the Registration Rights Agreement
(collectively, the “Transaction Documents”) and otherwise to carry out its
obligations hereunder and thereunder. The execution and delivery of each of the
Transaction Documents by the Company and the consummation by it of the
transactions contemplated hereby and thereby have been duly authorized by all
necessary action on the part of the Company other than in connection with the
Required Approvals. Each Transaction Document has been (or upon delivery will
have been) duly executed by the Company and, when delivered in accordance with
the terms hereof and thereof, will constitute the valid and binding obligation
of the Company enforceable against the Company in accordance with its terms
except (i) as limited by general equitable principles and applicable bankruptcy,
insolvency, reorganization, moratorium and other laws of general application
affecting enforcement of creditors’ rights generally, (ii) as limited by laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies and (iii) insofar as indemnification and contribution
provisions may be limited by applicable law.

(c) No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company, the issuance and sale of the Units and the
consummation by the Company of the other transactions contemplated hereby and
thereby do not and will not (i) conflict with or violate any provision of the
Company’s or any Subsidiary’s certificate or articles of incorporation, bylaws
or other organizational or charter documents, or (ii) conflict with, or
constitute a default (or an event that with notice or lapse of time or both
would become a default) under, result in the creation of any lien, encumbrance,
claim or security interest upon any of the properties or assets of the Company
or any Subsidiary, or give to others any rights of termination, amendment,
acceleration or cancellation (with or without notice, lapse of time or both) of,
any agreement, credit facility, debt or other instrument (evidencing a Company
or Subsidiary debt or otherwise) or other understanding to which the Company or
any Subsidiary is a party or by which any property or asset of the Company or
any Subsidiary is bound or affected, or (iii) subject to the Required Approvals,
conflict with or result in a violation of any law, rule, regulation, order,
judgment, injunction, decree or other restriction of any court or governmental
authority to which the Company or a Subsidiary is subject (including federal and
state securities laws and regulations), or by which any property or asset of the
Company or a Subsidiary is bound or affected; except in the case of each of
clauses (ii) and (iii), such as would not have or reasonably be expected to
result in a Material Adverse Effect.

(d) Filings, Consents and Approvals. The Company is not required to obtain any
consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority or other Person in connection with the execution,
delivery and performance by the Company of the Transaction Documents, other than
(i) filings required pursuant to Section 21 of this Subscription Agreement,
(ii) the filing with, and the declaration of effectiveness by, the Commission of
the Registration Statement, (iii) application(s) and notification(s) to the
Nasdaq Stock Market for the issuance and sale of the Units and the listing of
the shares of Common Stock for trading or quotation, as the case may be, thereon
in the time and manner required thereby, and (iv) the filing of Form D with the
Commission and such filings as are required to be made under applicable state
securities laws (collectively, the “Required Approvals”).

(e) Issuance of the Shares. The Units are duly authorized and, when issued and
paid for in accordance with the applicable Transaction Documents, will be duly
and validly issued, fully paid and nonassessable, free and clear of all liens,
encumbrances, claims or security interests imposed by the Company other than
restrictions on transfer provided for in the Transaction Documents.

 

2



--------------------------------------------------------------------------------

(f) Capitalization. The capitalization of the Company (whether or not presently
convertible into or exercisable or exchangeable for shares of capital stock of
the Company) has been set forth in the documents filed by the Company under the
Securities Exchange Act of 1934, as amended and the rules and regulations
promulgated thereunder (collectively, the “SEC Reports”) and has changed since
the date of such SEC Reports only to reflect stock option and warrant exercises
that do not, individually or in the aggregate, have a material affect on the
issued and outstanding capital stock, options and other securities. No Person
has any right of first refusal, preemptive right, right of participation, or any
similar right to participate in the transactions contemplated by the Transaction
Documents. Except as set forth in the SEC Reports or as a result of the purchase
and sale of the Units, there are no outstanding options, warrants, scrip rights
to subscribe to, calls or commitments of any character whatsoever relating to,
or securities, rights or obligations convertible into or exercisable or
exchangeable for, or giving any Person any right to subscribe for or acquire,
any shares of Common Stock, or contracts, commitments, understandings or
arrangements by which the Company or any Subsidiary is or may become bound to
issue additional shares of Common Stock or options or warrants to purchase
shares of Common Stock. The issuance and sale of the Units will not obligate the
Company to issue shares of Common Stock or other securities to any person (other
than the Investors) and will not result in a right of any holder of Company
securities to adjust the exercise, conversion, exchange or reset price under any
of such securities. All of the outstanding shares of capital stock of the
Company are validly issued, fully paid and nonassessable, have been issued in
compliance with all federal and state securities laws, and none of such
outstanding shares was issued in violation of any preemptive rights or similar
rights to subscribe for or purchase securities. Except for the Required
Approvals, no further approval or authorization of any stockholder, the Board of
Directors of the Company or others is required for the issuance and sale of the
Units. Except as set forth in the SEC Reports, there are no stockholders
agreements, voting agreements or other similar agreements with respect to the
Company’s capital stock to which the Company is a party or, to the knowledge of
the Company, between or among any of the Company’s stockholders.

(g) SEC Reports; Financial Statements. The Company has filed all reports,
schedules, forms, statements and other documents required to be filed by the
Company under the Securities Act and the Exchange Act, including pursuant to
Section 13(a) or 15(d) thereof, for the two years preceding the date hereof (the
foregoing materials, including the exhibits thereto and documents incorporated
by reference therein, being collectively referred to herein as the “SEC
Reports”) on a timely basis or has received a valid extension of such time of
filing and has filed any such SEC Reports prior to the expiration of any such
extension. As of their respective dates, the SEC Reports complied in all
material respects with the requirements of the Securities Act and the Exchange
Act, as applicable, and none of the SEC Reports, when filed, contained any
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading.
Except for the filing of certain financial information in connection with the
Company’s Form 8-K filed on April 25, 2007, as of the date hereof, the Company
is not aware of any event occurring on or prior to the Closing Date (other than
the transactions contemplated by the Transaction Documents) that requires the
filing of a Form 8-K after the Closing. The financial statements of the Company
included in the SEC Reports comply in all material respects with applicable
accounting requirements and the rules and regulations of the Commission with
respect thereto as in effect at the time of filing. Such financial statements
have been prepared in accordance with United States generally accepted
accounting principles applied on a consistent basis during the periods involved
(“GAAP”), except as may be otherwise specified in such financial statements or
the notes thereto and except that unaudited financial statements may not contain
all footnotes required by GAAP, and fairly present in all material respects the
financial position of the Company and its consolidated subsidiaries as of and
for the dates thereof and the results of operations and cash flows for the
periods then ended, subject, in the case of unaudited statements, to normal,
immaterial, year-end audit adjustments.

(h) Material Changes; Undisclosed Events, Liabilities or Developments. Since the
date of the latest audited financial statements included within the SEC Reports,
except as specifically disclosed in a subsequent SEC Report filed prior to the
date hereof, (i) there has been no event, occurrence or development that has had
or that could reasonably be expected to result in a Material Adverse Effect,
(ii) the Company has not incurred any liabilities (contingent or otherwise)
other than (A) trade payables and accrued expenses incurred in the ordinary
course of business consistent with past practice and (B) liabilities not
required to be reflected in the Company’s financial statements pursuant to GAAP
or disclosed in filings made with the Commission, (iii) the Company has not
altered its method of accounting, (iv) the Company has not declared or made any
dividend or distribution of cash or other property to its stockholders or
purchased, redeemed or made any agreements to purchase or redeem any shares of
its capital stock and (v) the Company has not issued any equity securities to
any executive officer, director or Affiliate,

 

3



--------------------------------------------------------------------------------

except pursuant to an equity incentive plan of the Company. The Company does not
have pending before the Commission any request for confidential treatment of
information. Except for the issuance of the Units contemplated by this
Agreement, no event, liability or development has occurred or exists with
respect to the Company or its Subsidiaries or their respective business,
properties, operations or financial condition, that would be required to be
disclosed by the Company under applicable securities laws at the time this
representation is made that has not been publicly disclosed at least 1 business
day prior to the date that this representation is made.

(i) Litigation. There is no action, suit, inquiry, notice of violation,
proceeding (including any partial proceeding such as a deposition) or
investigation pending or, to the knowledge of the Company, threatened against or
affecting the Company, any Subsidiary or any of their respective properties
before or by any court, arbitrator, governmental or administrative agency or
regulatory authority (federal, state, county, local or foreign) (collectively,
an “Action”) which (i) adversely affects or challenges the legality, validity or
enforceability of any of the Transaction Documents or the Units or (ii) could,
if there were an unfavorable decision, have or reasonably be expected to result
in a Material Adverse Effect. Neither the Company nor any Subsidiary, nor to the
knowledge of the Company, any director or executive officer thereof, is or has
been the subject of any action involving a claim of violation of or liability
under federal or state securities laws or a claim of breach of fiduciary duty.
There has not been, and to the knowledge of the Company, there is not pending or
contemplated, any investigation by the Commission involving the Company or any
current or former director or executive officer of the Company. The Commission
has not issued any stop order or other order suspending the effectiveness of any
registration statement filed by the Company or any Subsidiary under the Exchange
Act or the Securities Act.

(j) Compliance. Neither the Company nor any Subsidiary (i) is in default under
or in violation of (and no event has occurred that has not been waived that,
with notice or lapse of time or both, would result in a default by the Company
or any Subsidiary under), nor has the Company or any Subsidiary received notice
of a claim that it is in default under or that it is in violation of, any
indenture, loan or credit agreement or any other agreement or instrument to
which it is a party or by which it or any of its properties is bound (whether or
not such default or violation has been waived), (ii) is in violation of any
order of any court, arbitrator or governmental body, or (iii) is or has been in
violation of any statute, rule or regulation of any governmental authority,
including without limitation all foreign, federal, state and local laws
applicable to its business and all such laws that affect the environment, except
in each case as would not have or reasonably be expected to result in a Material
Adverse Effect.

(k) Regulatory Permits. The Company and the Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses as described in the SEC Reports, except where the failure
to possess such permits could not have or reasonably be expected to result in a
Material Adverse Effect (“Material Permits”), and neither the Company nor any
Subsidiary has received any notice of proceedings relating to the revocation or
modification of any Material Permit.

(l) Patents and Trademarks. Except as set forth in the SEC Reports, to the best
knowledge of the Company, the Company and the Subsidiaries have, or have rights
to use, all patents, patent applications, trademarks, trademark applications,
service marks, trade names, trade secrets, inventions, copyrights, licenses and
other intellectual property rights and similar rights necessary or material for
use in connection with their respective businesses as described in the SEC
Reports (collectively, the “Intellectual Property Rights”), except where failure
to currently own or possess would not have a Material Adverse Effect. To the
Company’s knowledge, the conduct of the Company’s and any Subsidiary’s
businesses will not conflict in any material respects with any intellectual
property rights of others, except . Neither the Company nor any Subsidiary has
received a notice (written or otherwise) that the Intellectual Property Rights
used by the Company or any Subsidiary violates or infringes upon the rights of
any Person in a manner that would have a Material Adverse Effect on the Company.
To the knowledge of the Company, all Intellectual Property Rights are
enforceable and valid and there is no existing infringement by another Person of
any of the Intellectual Property Rights. Except as described in the SEC Reports,
there are no outstanding options, licenses or agreements of any kind relating to
the foregoing Intellectual Property Rights, nor is the Company bound by or a
party to any options, licenses or agreements of any kind with respect to the
Intellectual Property Rights. The Company and its Subsidiaries have taken
reasonable security measures to protect the secrecy, confidentiality and value
of all of their intellectual properties.

 

4



--------------------------------------------------------------------------------

(m) Insurance. The Company and the Subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are customary in the businesses in which the Company and the
Subsidiaries are engaged. Neither the Company nor any Subsidiary has any reason
to believe that it will not be able to renew its existing insurance coverage as
and when such coverage expires or to obtain similar coverage from similar
insurers as may be necessary to continue its business without a significant
increase in cost.

(n) Transactions With Affiliates and Employees. Except as set forth in the SEC
Reports, none of the executive officers or directors of the Company and, to the
knowledge of the Company, none of the employees of the Company is presently a
party to any transaction with the Company or any Subsidiary (other than for
services as employees, executive officers and directors), including any
contract, agreement or other arrangement providing for the furnishing of
services to or by, providing for rental of real or personal property to or from,
or otherwise requiring payments to or from any executive officer, director or
such employee or, to the knowledge of the Company, any entity in which any
officer, director, or any such employee has a substantial interest or is an
officer, director, trustee or partner, in each case in excess of $120,000 other
than for (i) payment of salary or consulting fees for services rendered,
(ii) reimbursement for expenses incurred on behalf of the Company and
(iii) other employee benefits, including stock option agreements and restricted
stock unit agreements under any equity incentive plan.

(o) Sarbanes-Oxley; Internal Accounting Controls. The Company is in material
compliance with all provisions of the Sarbanes-Oxley Act of 2002 which are
applicable to it as of the Closing Date. The Company and the Subsidiaries
maintain a system of internal accounting controls sufficient to provide
reasonable assurance that (i) transactions are executed in accordance with
management’s general or specific authorizations, (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
GAAP and to maintain asset accountability, (iii) access to assets is permitted
only in accordance with management’s general or specific authorization, and
(iv) the recorded accountability for assets is compared with the existing assets
at reasonable intervals and appropriate action is taken with respect to any
differences. The Company has established disclosure controls and procedures (as
defined in Exchange Act Rules 13a-15(e) and 15d-15(e)) for the Company and
designed such disclosure controls and procedures to ensure that information
required to be disclosed by the Company in the reports it files or submits under
the Exchange Act is recorded, processed, summarized and reported, within the
time periods specified in the Commission’s rules and forms. The Company’s
certifying officers have evaluated the effectiveness of the Company’s disclosure
controls and procedures as of the end of the period covered by the Company’s
most recently filed periodic report under the Exchange Act (such date, the
“Evaluation Date”). The Company presented in its most recently filed periodic
report under the Exchange Act the conclusions of the certifying officers about
the effectiveness of the disclosure controls and procedures based on their
evaluations as of the Evaluation Date. Since the Evaluation Date, there have
been no changes in the Company’s internal control over financial reporting (as
such term is defined in the Exchange Act) that has materially affected, or is
reasonably likely to materially affect, the Company’s internal control over
financial reporting.

(p) Certain Fees. No brokerage or finder’s fees or commissions are or will be
payable by the Company to any broker, financial advisor or consultant, finder,
placement agent, investment banker, bank or other Person with respect to the
transactions contemplated by the Transaction Documents, other than to the
placement agent with respect to the offer and sale of the Units (which placement
agent fees are being paid by the Company). The Investors shall have no
obligation with respect to any fees or with respect to any claims made by or on
behalf of other Persons for fees of a type contemplated in this Section that may
be due in connection with the transactions contemplated by the Transaction
Documents.

(q) Private Placement. Assuming the accuracy of the Investors’ representations
and warranties set forth in this Agreement and the Investor Questionnaire, no
registration under the Securities Act is required for the offer and sale of the
Units by the Company to the Investors as contemplated hereby. The issuance and
sale of the Units hereunder does not contravene the rules and regulations of the
Nasdaq Stock Market.

(r) Investment Company. The Company is not, and is not an affiliate of, and
immediately after receipt of payment for the Units, will not be or be an
Affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.

(s) Registration Rights. Except as set forth in the SEC Reports, no Person has
any right to cause the Company to effect the registration under the Securities
Act of any securities of the Company.

 

5



--------------------------------------------------------------------------------

(t) Listing and Maintenance Requirements. The Common Stock is registered
pursuant to Section 12(b) or 12(g) of the Exchange Act, and the Company has
taken no action designed to, or which to its knowledge is likely to have the
effect of, terminating the registration of the Common Stock under the Exchange
Act nor has the Company received any notification that the Commission is
contemplating terminating such registration. The Company has not, in the
12 months preceding the date hereof, received notice from Nasdaq to the effect
that the Company is not in compliance with the listing or maintenance
requirements of such market.

(u) Disclosure. Except with respect to the material terms and conditions of the
transactions contemplated by the Transaction Documents, the Company confirms
that neither it nor any other Person acting on its behalf has provided any of
the Investors or their agents or counsel with any information that it believes
constitutes or might constitute material, non-public information. The Company
understands and confirms that the Investors will rely on the foregoing
representation in effecting transactions in securities of the Company. All
disclosure furnished by or on behalf of the Company to the Investors regarding
the Company, its business and the transactions contemplated hereby, is true and
correct and does not contain any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements made therein,
in light of the circumstances under which they were made, not misleading.

(v) Sufficiency of Cash. Based on the financial condition of the Company as of
the Closing Date, after giving effect to the receipt by the Company of the
proceeds from the sale of the Shares hereunder, the Company reasonably expects
to have sufficient cash on hand to pay all of its currently foreseeable expenses
for at least the next 12 months.

(w) Tax Status. Except for matters that would not, individually or in the
aggregate, have or reasonably be expected to result in a Material Adverse
Effect, the Company and each Subsidiary has accurately and timely filed all
federal, state and foreign income and franchise tax returns, reports and
declarations required by any jurisdiction to which it is subject, and has paid
or accrued all taxes shown as due thereon, and there is no tax deficiency in any
material amount which has been asserted or threatened against the Company or any
Subsidiary.

(x) No General Solicitation. Neither the Company nor any person acting on behalf
of the Company has offered or sold any of the Shares by any form of general
solicitation or general advertising. The Company has offered the Units for sale
only to the Investors and certain other “accredited investors” within the
meaning of Rule 501 under the Securities Act.

(y) Foreign Corrupt Practices. Neither the Company, nor to the knowledge of the
Company, any agent or other person acting on behalf of the Company, has
(i) directly or indirectly, used any funds for unlawful contributions, gifts,
entertainment or other unlawful expenses related to foreign or domestic
political activity, (ii) made any unlawful payment to foreign or domestic
government officials or employees or to any foreign or domestic political
parties or campaigns from corporate funds, (iii) failed to disclose fully any
contribution made by the Company (or made by any person acting on its behalf of
which the Company is aware) which is in violation of law, or (iv) violated in
any material respect any provision of the Foreign Corrupt Practices Act of 1977,
as amended.

(z) No Disagreements with Accountants. There are no disagreements of any kind
presently existing, or reasonably anticipated by the Company to arise, between
the Company and the independent registered public accounting firm formerly or
presently employed by the Company and the Company is current with respect to any
fees owed to such accounting firm.

(aa) Acknowledgment Regarding Investors’ Purchase of Units. The Company
acknowledges and agrees that each of the Investors is acting solely in the
capacity of an arm’s length Investor with respect to the Transaction Documents
and the transactions contemplated thereby. The Company further acknowledges that
no Investor is acting as a financial advisor or fiduciary of the Company (or in
any similar capacity) with respect to the Transaction Documents and the
transactions contemplated thereby and any advice given by any Investor or any of
their respective representatives or agents in connection with the Transaction
Documents and the transactions contemplated thereby is merely incidental to the
Investors’ purchase of the Units. The Company further represents to each
Investor that the Company’s decision to enter into this Agreement and the other
Transaction Documents has been based solely on the independent evaluation of the
transactions contemplated hereby by the Company and its representatives.

 

6



--------------------------------------------------------------------------------

(bb) Regulation M Compliance. The Company has not, and to its knowledge no one
acting on its behalf has, (i) taken, directly or indirectly, any action designed
to cause or to result in the stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of any of the Units,
(ii) sold, bid for, purchased, or, paid any compensation for soliciting
purchases of, any of the Units, or (iii) paid or agreed to pay to any Person any
compensation for soliciting another to purchase any other securities of the
Company, other than, in the case of clauses (ii) and (iii), compensation paid to
the placement agent in connection with the placement of the Units.

(cc) Stock Options. With respect to stock options issued pursuant to the
Company’s Equity Incentive Plan(s) (i) each stock option designated by the
Company at the time of grant as an “incentive stock option” under Section 422 of
the Code so qualifies, (ii) except as disclosed in the SEC Reports, including
the financial statements included therein, each grant of a stock option was duly
authorized no later than the date on which the grant of such stock option was by
its terms to be effective (the “Grant Date”) by all necessary corporate action,
including, as applicable, approval by the board of directors of the Company (or
a duly constituted and authorized committee thereof) and any required
stockholder approval by the necessary number of votes or written consents,
(iii) each such grant was made in accordance with the material terms of an
Equity Incentive Plan, the Securities Act and all other applicable laws and
regulatory rules or requirements, and (iv) each such grant was or has now been
properly accounted for in accordance with GAAP in the financial statements
(including the related notes) of the Company and disclosed in the Company’s
filings with the Commission in accordance with the Exchange Act and all other
applicable laws, except, in the cases of clauses (i), (ii), (iii) and (iv), for
any such failure, violation or default that would not be material to the Company
and its subsidiaries taken as a whole.

(dd) The Company is not an “ineligible issuer” (as defined in Rule 405
promulgated under the Securities Act) and is eligible to register the shares of
Common Stock for resale by the Investors on a registration statement on Form S-3
under the Securities Act. The Company is subject to the reporting requirements
of the Exchange Act, and has filed all reports required thereby. Provided none
of the Investors is deemed to be an underwriter with respect to any Units, to
the Company’s knowledge, there exist no facts or circumstances (including
without limitation any required approvals or waivers or any circumstances that
may delay or prevent the obtaining of accountant’s consents) that reasonably
could be expected to prohibit or delay the preparation and filing of a
registration statement on Form S-3 under the Securities Act registering the
shares of Common Stock for public resale as contemplated in the Registration
Rights Agreement.

Representations, Warranties and Covenants of the Investor.

The undersigned hereby represents and warrants to, and covenants with, the
Company as follows, recognizing that the Company will rely to a material degree
upon such representations, warranties and covenants, each of which shall survive
any acceptance of this subscription in whole or in part by the Company and the
issuance and sale of any Units to the undersigned:

 

1. The undersigned is an “accredited investor”, as term is defined in Regulation
D under the 1933 Act.

 

2. The undersigned has been informed and is aware that an investment in the
Units and the Company involves a degree of risk and speculation, and has
carefully read and considered the Term Sheet in its entirety.

 

3.

The undersigned has been advised that the undersigned should rely on, and has
consulted and relied upon, accounting, legal and financial advisors with respect
to this investment in the Units and the Company. The undersigned and his
professional advisor(s) (as defined in Section 260.102.12(g) of the Rules of the
California Corporations Commissioner), if any, have been afforded an opportunity
to meet with the executive officers and directors of the Company and to ask and
receive answers to any questions about this offering and the proposed business
and affairs of the Company included in this offering, and to obtain any
additional information which the Company possesses or can acquire without
unreasonable effort or expense that is necessary to verify the accuracy of
information provided, and have therefore obtained, in the judgment of the
undersigned and/or his or her professional advisor(s), sufficient information to
evaluate the merits and risks of investment in the Units and the Company. The
undersigned or his or her professional advisor(s), if any, have not been
furnished any offering material or literature other than the Term Sheet with

 

7



--------------------------------------------------------------------------------

 

Exhibits and this Subscription Agreement. The undersigned or his or her
professional advisor(s), if any, are not relying on any representations,
statements or other information provided by the Company orally or in writing,
other than as expressly set forth in the Term Sheet.

 

4. The undersigned understands and acknowledges that (i) no Federal or state
agency has made any finding or determination as to the fairness or suitability
for investment in, nor any recommendation or endorsement of, the Company or the
Common Stock, (ii) the Company’s legal counsel has not independently verified
any information concerning the Company, all of which has been provided by the
Company, nor has such counsel passed upon the accuracy or adequacy of the Term
Sheet, (iii) no independent third party, such as an investment banking firm or
other expert in the valuation of businesses or securities, made an evaluation of
the economic potential of the Company, and (iv) the offering price of the Units
and the exercise price of the Warrants have each been determined based on the
market price of the Company on the date of the close of the Offering and do not
necessarily bear any relationship to the Company’s results of operations, net
worth, prospects, or other commonly recognized criteria of value, and should not
be considered as an indication of any price at which the Units, Common Stock,
Warrants and/or shares of Common Stock underlying the Warrants may be sold in
the future.

 

5. On the basis of the review of the materials and information described above,
and relying solely thereon and upon the knowledge and experience of the
undersigned and/or his or her professional advisor(s), if any, in business and
financial matters, the undersigned has evaluated the merits and risks of
investment in the Units and the Company and has determined that he or she is
both willing and able to undertake the economic risk of this investment.

 

6. The Units and all shares of Common Stock that may be issued upon exercise of
the Warrants will be acquired by the undersigned for the account of the
undersigned and not with a view to, or for resale in connection with, any
distribution thereof or of any interest therein, and no one else has any
beneficial ownership or interest in the Units or components thereof acquired by
the undersigned, nor are they to be subject to any lien or pledge. The
undersigned has no present obligation, indebtedness or commitment pending, nor
is any circumstance in existence which will compel the undersigned to secure
funds by the sale, transfer or other distribution of any of the Units, the
Common Stock or Warrants, or any interest in any of them, or any capital stock
that may be distributed in respect thereof.

 

7. The undersigned understands and agrees that the neither Units, the Common
Stock and Warrants comprising the Units, nor the Common Stock issuable upon
exercise of the Warrants, can be transferred or assigned that there is and will
be no public market for any thereof, and, accordingly, that it may not be
possible for the undersigned readily, if at all, to liquidate this investment in
the Company in case of an emergency or otherwise. The undersigned has the net
worth, past income and estimated future income set forth in the Investor
Questionnaire, can afford to bear the risks of an investment in the Company,
including the risk of losing the entire investment, for an indefinite period of
time, and has adequate means of providing for his or her current needs and
personal contingencies and has no need for liquidity in this investment.

 

8. The undersigned understands and acknowledges that the Units are being offered
and sold pursuant to one or more exemptions from the registration requirements
of the Securities Act of 1933, as amended (the “Securities Act”), and from the
registration or qualification requirements of applicable state securities or
“blue sky” laws, if any, the availability of which depend upon the truth and
completeness of the information provided to the Company by the undersigned in
writing and the bona fide nature of the foregoing representations and
warranties. With such realization, the undersigned hereby authorizes the Company
to act as it may see fit in reliance on such information, representations and
warranties, including the placement of the following legend on all
certificate(s) and instrument(s) evidencing the Units, Common Stock, Warrants
and shares of Common Stock underlying the Warrants that are issued to the
undersigned:

 

9.

“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED WITH THE SECURITIES
AND EXCHANGE COMMISSION UNDER THE SECURITIES ACT OF 1933, AS AMENDED. THE
SECURITIES MAY NOT BE PLEDGED, SOLD OR TRANSFERRED IN

 

8



--------------------------------------------------------------------------------

 

THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER THAT ACT COVERING THE
SECURITIES OR AN OPINION OF QUALIFIED COUNSEL OR OTHER EVIDENCE SATISFACTORY TO
THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED.”

 

10. The undersigned hereby indemnifies and holds harmless the Company, and its
respective officers, directors, shareholders, employees and agents, as the case
may be, from and against any and all damages suffered and liabilities incurred
by any of them (including costs of investigation and defense and attorneys’
fees) arising out of any inaccuracy in the agreements, representations,
covenants and warranties made by the undersigned herein.

 

11. The Investor further represents and warrants to, and covenants with, the
Company that (i) the Investor has full right, power, authority and capacity to
enter into this Agreement and to consummate the transactions contemplated hereby
and has taken all necessary action to authorize the execution, delivery and
performance of this Subscription Agreement, and (ii) this Subscription Agreement
constitutes a valid and binding obligation of the Investor enforceable against
the Investor in accordance with its terms, except as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting creditors’ and contracting parties’ rights generally and
except as enforceability may be subject to general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law) and except as the indemnification agreements of the Investors
herein may be legally unenforceable.

 

12. Neither the Investor nor any person acting on its behalf or at its direction
has engaged in any purchase or sale of Common Stock (including without
limitation any short sale), pledge, transfer, establish an open “put equivalent
position” within the meaning of Rule 16a-1(h) under the Exchange Act) during the
5 trading days immediately preceding the date of this Subscription Agreement.
Investor will not use any of the restricted shares of Common Stock acquired
pursuant to this Agreement, or the Warrant Shares acquired pursuant to the
Warrant, to cover any short position in the Common Stock of the Company if doing
so would be in violation of applicable securities laws and otherwise will comply
with federal securities laws in the holding and sale of the shares of Common
Stock, Warrant and Warrant Shares.

 

13. If the undersigned is purchasing the Units subscribed for hereby in a
fiduciary capacity, the above representations and warranties shall be deemed to
have been made on behalf of the person or persons for whom the undersigned is so
purchasing.

 

14. The undersigned hereby acknowledges and agrees that the undersigned is not
entitled to cancel, terminate or revoke this subscription or any agreements of
the undersigned hereunder and that such subscription and agreements shall
survive the death or disability of the undersigned.

 

15. The undersigned understands and acknowledges that this subscription may be
accepted or rejected by the Company in its sole discretion within twenty
(20) days of receipt hereof by the Company, together with a completed and
executed Investor Questionnaire and all information required by the provisions
hereof and payment of the full amount of the subscription price for the Units
subscribed for. Any amounts tendered in excess of the total payable as the
purchase price for Units as to which this subscription has been accepted will
thereafter be delivered to the undersigned as soon as is practicable. The
Company shall signify its rejection by returning to the undersigned this
Subscription Agreement and all funds (without interest or deduction) submitted
by the undersigned.

 

16. NEITHER THE COMPANY, NOR ANY OFFICER, DIRECTOR, SHAREHOLDER, EMPLOYEE OR
AGENT OF ANY OF THEM SHALL BE LIABLE TO ANY PERSON FOR THE REJECTION, IN WHOLE
OR IN PART, OF ANY OFFER TO SUBSCRIBE TO PURCHASE UNITS, NOTWITHSTANDING THAT
THE UNDERSIGNED MAY OTHERWISE BE QUALIFIED AS A PROSPECTIVE INVESTOR.

 

17.

If, prior to the sale of any Units to the undersigned, there is a material
change in the undersigned’s

 

9



--------------------------------------------------------------------------------

 

investment intention as expressed herein, or if there occurs any change which
would make either the representations or warranties made by the undersigned
herein or the information provided by the undersigned in the Investor
Questionnaire materially untrue or misleading, the undersigned agrees to
immediately so notify the Company, and any prior acceptance of the subscription
of the undersigned shall be voidable at the option of the Company.

 

18. In case any provision contained in this Subscription Agreement should be
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein shall not in any way
be affected or impaired thereby.

 

19. This Subscription Agreement shall be governed by, and construed in
accordance with, the internal laws of the State of Delaware, without giving
effect to the principles of conflicts of law.

 

20. This Subscription Agreement may be executed in two or more counterparts,
each of which shall constitute an original, but all of which, when taken
together, shall constitute but one instrument, and shall become effective when
one or more counterparts have been signed by each party hereto and delivered to
the other parties.

 

21. Securities Laws Disclosure; Publicity. The Company shall, by 8:30 a.m. (New
York City time) on the first business day immediately following the Closing
Date, issue a Current Report on Form 8-K, disclosing the material terms of the
transactions contemplated hereby and filing the transaction documents as
exhibits thereto. The Company and each Investor shall consult with each other in
issuing any other press releases with respect to the transactions contemplated
hereby, and neither the Company nor any Investor shall issue any such press
release or otherwise make any such public statement without the prior consent of
the Company, with respect to any press release of any Investor, or without the
prior consent of each Investor, with respect to any press release of the
Company, which consent shall not unreasonably be withheld or delayed, except if
such disclosure is required by law, in which case the disclosing party shall
promptly provide the other party with prior notice of such public statement or
communication. Notwithstanding the foregoing, the Company shall not publicly
disclose the name of any Investor, or include the name of any Investor in any
filing with the Commission or any regulatory agency or Nasdaq, without the prior
written consent of such Investor, except (i) as required by federal securities
law in connection with (A) any registration statement contemplated by the
Registration Rights Agreement, (B) the Current Report on Form 8-K required by
this Section 21, (C) any filing required by the Commission and (D) the filing of
final Transaction Documents (including signature pages thereto) with the
Commission and (ii) to the extent such disclosure is required by law or Nasdaq
regulations, in which case the Company shall provide the Investors with prior
notice of such disclosure permitted under this clause (ii).

 

22. Non-Public Information. Except with respect to the material terms and
conditions of the transactions contemplated by the Transaction Documents, the
Company confirms that neither it nor any person acting on its behalf has
provided Investor with any information that the Company believes constitutes
material non-public information, unless prior thereto such Investor shall have
executed a written agreement regarding the confidentiality and use of such
information. The Company understands and confirms that each Investor shall be
relying on the foregoing representations in effecting transactions in securities
of the Company.

 

23.

Reimbursement. If any Investor becomes involved in any capacity in any
proceeding by or against any person who is a stockholder of the Company (except
as a result of sales, pledges, margin sales and similar transactions by such
Investor to or with any other stockholder), solely as a result of such
Investor’s acquisition of the Units under this Agreement, the Company will
reimburse such Investor for its reasonable legal and other expenses (including
the reasonable cost of any investigation preparation and travel in connection
therewith) incurred in connection therewith, as such expenses are incurred. The
reimbursement obligations of the Company under this paragraph shall be in
addition to any liability which the Company may otherwise have, shall extend
upon the same terms and conditions to any affiliates of the Investors who are
actually named in such action, proceeding or investigation, and partners,
directors, agents, employees and controlling persons (if any), as the case may
be, of the Investors and any such affiliate, and shall be binding upon and inure
to the benefit of any successors, assigns, heirs and personal representatives of
the Company, the Investors and any such affiliate and any such person. The
Company also agrees that neither the Investors nor any such affiliates,
partners, directors, agents, employees or controlling persons shall have any
liability

 

10



--------------------------------------------------------------------------------

 

to the Company or any person asserting claims on behalf of or in right of the
Company solely as a result of acquiring the Units under this Agreement, except
if such claim arises primarily from a breach of such Investor’s representations,
warranties or covenants under the Transaction Documents or any agreements or
understandings such Investor may have with any such stockholder or any
violations by the Investor of state or federal securities laws or any conduct by
such Investor which constitutes fraud, gross negligence, willful misconduct or
malfeasance.

 

24. Indemnification of Investors. Subject to the provisions of this Section 24,
the Company will indemnify and hold each Investor and its directors, officers,
shareholders, members, partners, employees and agents (and any other Persons
with a functionally equivalent role of a Person holding such titles
notwithstanding a lack of such title or any other title), each Person who
controls such Investor (within the meaning of Section 15 of the Securities Act
and Section 20 of the Exchange Act), and the directors, officers, shareholders,
agents, members, partners or employees (and any other Persons with a
functionally equivalent role of a Person holding such titles notwithstanding a
lack of such title or any other title) of such controlling persons (each, a
“Investor Party”) harmless from any and all losses, liabilities, obligations,
claims, contingencies, damages, costs and expenses, including all judgments,
amounts paid in settlements, court costs and reasonable attorneys’ fees and
costs of investigation that any such Investor Party may suffer or incur as a
result of or relating to (a) any breach of any of the representations,
warranties, covenants or agreements made by the Company in this Agreement or in
the other Transaction Documents or (b) any action instituted against a Investor,
or any of them or their respective Affiliates, by any stockholder of the Company
who is not an Affiliate of such Investor, with respect to any of the
transactions contemplated by the Transaction Documents (unless such action is
based upon a breach of such Investor’s representations, warranties or covenants
under the Transaction Documents or any agreements or understandings such
Investor may have with any such stockholder or any violations by the Investor of
state or federal securities laws or any conduct by such Investor which
constitutes fraud, gross negligence, willful misconduct or malfeasance). If any
action shall be brought against any Investor Party in respect of which indemnity
may be sought pursuant to this Agreement, such Investor Party shall promptly
notify the Company in writing, and the Company shall have the right to assume
the defense thereof with counsel of its own choosing reasonably acceptable to
the Investor Party. Any Investor Party shall have the right to employ separate
counsel in any such action and participate in the defense thereof, but the fees
and expenses of such counsel shall be at the expense of such Investor Party
except to the extent that (i) the employment thereof has been specifically
authorized by the Company in writing, (ii) the Company has failed after a
reasonable period of time to assume such defense and to employ counsel or
(iii) in such action there is, in the reasonable opinion of such separate
counsel, a material conflict on any material issue between the position of the
Company and the position of such Investor Party, in which case the Company shall
be responsible for the reasonable fees and expenses of no more than one such
separate counsel. The Company will not be liable to any Investor Party under
this Agreement (i) for any settlement by a Investor Party effected without the
Company’s prior written consent, which shall not be unreasonably withheld or
delayed; or (ii) to the extent, but only to the extent that a loss, claim,
damage or liability is attributable to (A) any Investor Party’s breach of any of
the representations, warranties, covenants or agreements made by such Investor
Party in this Agreement or in the other Transaction Documents, (B) any
violations by the Investor of state or federal securities laws or (C) any
conduct by such Investor which constitutes fraud, gross negligence, willful
misconduct or malfeasance.

 

25. Reservation of Common Stock. As of the date hereof, the Company has reserved
and the Company shall continue to reserve and keep available at all times, free
of preemptive rights, a sufficient number of shares of Common Stock for the
purpose of enabling the Company to issue shares of Common Stock pursuant to this
Agreement.

 

26. Listing of Common Stock. The Company hereby agrees, as soon as reasonably
practicable following the Closing, to take all action reasonably necessary to
list all of the shares of Common Stock purchased hereunder on the Nasdaq Stock
Market.

 

27.

Equal Treatment of Investors. No consideration shall be offered or paid to any
person to amend or consent to a waiver or modification of any provision of any
of the Transaction Documents unless the same

 

11



--------------------------------------------------------------------------------

 

consideration is also offered to all of the parties to the Transaction
Documents. For clarification purposes, this provision constitutes a separate
right granted to each Investor by the Company and negotiated separately by each
Investor, and is intended for the Company to treat the Investors as a class and
shall not in any way be construed as the Investors acting in concert or as a
group with respect to the purchase, disposition or voting of shares of Common
Stock or otherwise.

 

28. Form D; Blue Sky Filings. The Company agrees to timely file a Form D with
respect to the Units as required under Regulation D and to provide a copy
thereof, promptly upon request of any Investor. The Company shall take such
action as the Company shall reasonably determine is necessary in order to obtain
an exemption for, or to qualify the Units for, sale to the Investors at the
Closing under applicable securities or “Blue Sky” laws of the states of the
United States, and shall provide evidence of such actions promptly upon request
of any Investor. Each Investor shall take all commercially reasonable actions
that are reasonably requested by the Company related to, or to effectuate, the
filing of a Form D or any filing required pursuant to the “Blue Sky” laws of the
states of the United States which, for purposes of clarity, shall not include
the payment of any fees by such Investor.

 

29. Independent Nature of Investors’ Obligations and Rights. The obligations of
each Investor under any Transaction Document are several and not joint with the
obligations of any other Investor, and no Investor shall be responsible in any
way for the performance or non-performance of the obligations of any other
Investor under any Transaction Document. Nothing contained herein or in any
other Transaction Document, and no action taken by any Investor pursuant
thereto, shall be deemed to constitute the Investors as a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that the Investors are in any way acting in concert or as a group
with respect to such obligations or the transactions contemplated by the
Transaction Documents. Each Investor shall be entitled to independently protect
and enforce its rights, including without limitation, the rights arising out of
this Agreement or out of the other Transaction Documents, and it shall not be
necessary for any other Investor to be joined as an additional party in any
proceeding for such purpose. Each Investor has been represented by its own
separate legal counsel in their review and negotiation of the Transaction
Documents.

 

30. Liquidated Damages. The Company’s obligations to pay any partial liquidated
damages or other amounts owing under the Transaction Documents is a continuing
obligation of the Company and shall not terminate until all unpaid partial
liquidated damages and other amounts have been paid notwithstanding the fact
that the instrument or security pursuant to which such partial liquidated
damages or other amounts are due and payable shall have been canceled.

 

31. Publicity. The Company agrees that it will not use in advertising or
publicity the names of the Fidelity Investors, Fidelity Management & Research
Corporation, any of its partners or employees, any of the funds or accounts
managed by it or any of its affiliates, or any trade name, trademark, trade
device, service mark, symbol or any abbreviation, contraction or simulation
thereof, in any case without the prior written consent of Fidelity Management &
Research Company.

 

32. Limitation of Liability. A copy of the Agreement and Declaration of Trust of
each of the Fidelity Investors is on file with the Secretary of State of the
Commonwealth of Massachusetts, and notice is hereby given that this Agreement is
executed on behalf of the Trustees of each Fidelity Investor as Trustees and not
individually and that the obligations of this Agreement are not binding upon any
of the Trustees, officers or stockholders of the Fidelity Investors individually
but are binding only upon the assets and property of such Fidelity Investors.
The Company is expressly put on notice that the rights and obligations of each
series of shares of each Fidelity Investor under its Declaration of Trust are
separate and distinct from those of any and all other entities.

IN WITNESS WHEREOF, the undersigned executes and agrees to be bound by this
Subscription Agreement by executing the Signature Page attached hereto on the
date therein indicated.

 

12



--------------------------------------------------------------------------------

ARROWHEAD RESEARCH CORPORATION

SUBSCRIPTION AGREEMENT

SIGNATURE PAGE

(All information must be completed)

I HEREBY REPRESENT THAT I HAVE READ AND UNDERSTOOD THE SUBSCRIPTION AGREEMENT
FOR ARROWHEAD RESEARCH CORPORATION.

Subscription: I hereby subscribe for the following number of Units at the
Purchase Price indicated:

 

 

    

 

    

 

Number of Units      Price per Unit      Total Purchase Price

 

 

   Subscriber (Print exact name to appear on the stock and warrant certificates)
  

 

 

    

 

Contact Name      Telephone

 

    

 

Address of Record      Alternative Telephone

 

    

 

City, State, Zip Code      Fax

 

    

 

Country      e-mail address

 

Date:                       , 2007

 

 

    

 

Signature of Subscriber      Social Security Number or Taxpayer I.D. No.

 

ACCEPTED AND AGREED:

ARROWHEAD RESEARCH CORPORATION

By:

 

 

Title:

 

 

Date:

                      , 2007

 

13